14-34-cv
     Sareen v. Port Auth. of N.Y. & N.J.

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 5th day of February, two thousand fifteen.
 5
 6       PRESENT: DENNIS JACOBS,
 7                RICHARD C. WESLEY,
 8                SUSAN L. CARNEY,
 9                              Circuit Judges.
10
11       - - - - - - - - - - - - - - - - - - - -X
12       VIKAS SAREEN,
13                Plaintiff-Appellant,
14
15                    -v.-                                               14-34-cv
16
17       THE PORT AUTHORITY OF NEW YORK AND NEW
18       JERSEY, SUSAN M. BAER, RICHARD J.
19       LOUIS, ADRIAN JOHNSTON, JAMES A.
20       STEVEN, RENE PEARSON-SMALLS,
21                Defendants-Appellees.*
22       - - - - - - - - - - - - - - - - - - - -X
23


                *
                  The Clerk of Court is respectfully directed to
         amend the official caption in this case to conform with the
         caption above.
                                                  1
 1   FOR APPELLANT:             VIKAS SAREEN, pro se, Flushing,
 2                              New York.
 3
 4   FOR APPELLEES:             MEGAN LEE, The Port Authority of
 5                              New York and New Jersey, New
 6                              York, New York.
 7
 8        Appeal from a judgment of the United States District
 9   Court for the Southern District of New York (Engelmayer,
10   J.).
11
12        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
13   AND DECREED that the judgment of the district court be
14   AFFIRMED.
15
16        Vikas Sareen, pro se, appeals from the judgment of the
17   United States District Court for the Southern District of
18   New York (Engelmayer, J.), dismissing his complaint on
19   summary judgment. We assume the parties’ familiarity with
20   the underlying facts, the procedural history, and the issues
21   presented for review.
22
23        Summary judgment must be granted if “there is no
24   genuine dispute as to any material fact and the movant is
25   entitled to judgment as a matter of law.” Fed. R. Civ. P.
26   56(a); see generally Anderson v. Liberty Lobby, Inc., 477
27 U.S. 242 (1986). We review de novo a district court’s grant
28   of summary judgment. Mario v. P & C Food Mkts., Inc., 313
29 F.3d 758, 763 (2d Cir. 2002).
30
31        Upon review of the record, we affirm for substantially
32   the reasons set forth in the district court’s thorough and
33   well-reasoned opinion. After extensive discovery, Sareen
34   has offered no evidence that he was passed over for
35   promotions because of discriminatory reasons, or that his
36   position at the Port Authority still existed at the end of
37   his voluntary leave, or that the decisionmakers who denied
38   his request for reinstatement were aware of, and acted in
39   retaliation for, his earlier complaint. Thus, to the extent
40   Sareen’s claims are timely, they fail as a matter of law.
41




                                  2
1        For the foregoing reasons, and finding no merit in
2   Sareen’s other arguments, we hereby AFFIRM the judgment of
3   the district court.
4
5                              FOR THE COURT:
6                              CATHERINE O’HAGAN WOLFE, CLERK
7




                                 3